Citation Nr: 9900522	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  94-34 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for Post-Traumatic 
Stress Disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to a Total Disability Rating based on 
Individual Unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant, L. F.


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
March 1969.

This appeal arises before the Board of Veterans Appeals 
(Board) from an August 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which granted the veteran entitlement to service 
connection for PTSD and assigned a 10 percent rating.  The 
appeal also arises from a September 1997 rating decision 
which denied the veterans claim for a TDIU.

During the course of the veterans appeal, a hearing officer 
issued a decision in August 1995 granting the veteran an 
increased rating to 30 percent disabling.  By a March 1996 
rating decision, the RO granted the veteran an increased 
rating to 70 percent disabling.  The veteran continued his 
appeal.  

The veterans claim was initially before the Board in March 
1997, at which time it was remanded for development pursuant 
to Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In the veterans January 1998 Substantive Appeal for his 
TDIU, he indicated that he wished to have a hearing before a 
hearing officer.  However, in a March 1998 statement, the 
veterans representative indicated that the request for a 
hearing was being withdrawn.  

The issue of entitlement to a TDIU is in appellate status.  
However, this claim is moot in light of the decision rendered 
with respect to the issue of entitlement an increased rating 
for PTSD.  



FINDING OF FACT

The veterans PTSD renders him demonstrably unable to obtain 
or retain substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a total disability rating for PTSD have been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ § 4.132, Diagnostic Code 9411(1996); 4.130, Diagnostic Code 
9411, (1998, effective November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

In a letter dated August 1992, Dr. J. R. stated that although 
the veteran continued to work on a regular basis that he 
should leave in order to get more intensive care and to get 
further treatment for his severe depression and his PTSD.  
Diagnoses were PTSD, chronic and severe with suicidal 
depression and amnesia.  

The veteran was hospitalized at a VA hospital in December 
1992.  A hospitalization report noted that the veterans 
present GAF score was 35, and that in the past it was 61.  

In March 1993, the veteran was examined for Social Security 
Administration purposes.  The examiners assessment was PTSD 
and major depression.  The examiner noted that the veteran 
was socially withdrawn and had poor concentration.  

In a statement dated October 1993, Dr. J. O. stated that he 
had examined the veteran in October 1993 and found the 
veteran to be permanently and totally disabled.  His 
diagnosis was PTSD, major depression.  

In October 1993, Dr. J. R. examined the veteran for life 
insurance purposes.  His diagnosis was PTSD, chronic, severe. 

The veteran was hospitalized at a VA hospital from January 
1994 to March 1994.  A hospitalization report noted that the 
veterans present and past GAF scores were 60.  It was noted 
that the veteran had returned to work after a 14 month 
absence in December 1993.  Upon discharge, the examiner noted 
that the veterans employability status was none.  

The veteran underwent a VA examination in March 1994.  The 
veteran stated that he had not been working for the last 15-
16 months secondary to PTSD.  Diagnoses were PTSD, and 
polysubstance abuse in remission.  

In a letter dated October 1994, Dr. J. R. stated that he 
believed that the veteran was 100 percent disabled for 
gainful employment and that his disability should be 
considered permanent.  He stated that the diagnosis was the 
same as before, which was PTSD, chronic and severe with 
severe depression and suicidal tendencies.  

The veteran was afforded a hearing before the RO in November 
1994, a transcript of which has been associated with the 
claims folder.  He stated that the last time he had worked 
was in August 1992 as a forklift operator in a bakery.  

In an August 1995 letter, a clinician from the Vet Center 
stated that the veteran had problems at times with authority 
figures and became suspicious and mistrustful, symptoms which 
would make it difficult to maintain employment.  She stated 
that she did not believe that the veteran was employable at 
the current time because of the above listed problems and 
because his PTSD symptoms remain quite firmly entrenched with 
periods of abatements and then flare-ups.  

Dr. J. R. submitted a letter dated January 1996 wherein he 
stated that he had recently examined the veteran and his wife 
on an emergency basis regarding plans they had discussed for 
a mutual suicide.  He stated that in his previous reports he 
had emphasized the veterans constant suicidal risk.  He 
stated that he believed that the veterans depression was 
primarily related to unresolved major conflicts related to 
his combat experience.  He believed that the depression was a 
very serious aspect of the veterans PTSD.  He stated that he 
continued to believe that his disability is 100% for 
gainful employment and should be considered permanent.  

A clinician from the Vet Center submitted a letter from the 
Vet Center dated November 1996 indicating that the veteran 
was first admitted there in September 1994 and had been 
receiving counseling services since that time.  She stated 
that the veterans diagnoses were PTSD, chronic, severe, and 
major depressive disorder, recurrent.  She stated that the 
veteran was receiving group and marital therapy and also 
received psychiatric medication service at the VA Mental 
Health Clinic in Buffalo, and attended a vocational rehab 
program twice weekly.  She stated that the veteran had 
difficulty trusting, his thinking had a paranoid flavor at 
times, he had difficulty managing anger, he had high anxiety 
from being in crowds, and he had intrusive thoughts on a 
daily basis about his Vietnam experience.  

The veteran underwent a VA examination in March 1997.  He 
described waking up from sleep in a panic.  He described 
working as a forklift operator from 1964 to 1990, but claimed 
that he had not worked since 1994.  The veteran stated that 
he continued to have nightmares and flashbacks, and that he 
only slept 2 ½ hours per night.  The veteran indicated that 
he was taking his medications.  He stated that this helped a 
little bit, but not enough to make his life semi-normal.  
He stated that he usually remained to himself and did not 
associate with people and avoided groups or gatherings.  He 
was continuing to receive both psychotherapy and medication 
from the VA Medical Center.  

Upon mental examination, the examiner commented that the 
veterans insight and judgment seemed to be enough for his 
daily activities.  The examiner commented that the veteran 
was oriented to time, place, and person.  The examiner stated 
that there were no delusions or hallucinations.  Diagnosis 
was PTSD, chronic, delayed.  

In a letter dated May 1997, a representative from the 
veterans employer stated that the veteran had been out of 
work since January 1994.  It was reported that the veteran 
was released to work in December 1996, but had not been 
reinstated pending additional information from his physician.  

The veteran underwent a VA examination in August 1997.  The 
examiner commented that he had reviewed the veterans C-
folder.  The examiner opined that depression in general was a 
part of the veterans PTSD syndrome and not a separate 
entity.  The examiner commented that the veteran was somewhat 
suspicious of people, but not to the extent of delusions.  
The examiner commented that the veteran had not shown any 
homicidal or suicidal ideations.  The examiner commented that 
the veteran knew the names of his close relatives and his 
occupation.  The veteran indicated at times that he was so 
depressed that he was unable to perform activities of daily 
living, but in general was able to maintain a minimal amount 
of personal hygiene.  The veteran described anger, isolation, 
not wanting people to be around him, and wanting to be alone.  
He indicated that he spent most of his time in the basement.  
He described being out of energy all the time, feeling 
exhausted, and having many somatic complaints.  He kept 
wishing he was dead and indicating that he would be better 
off were he dead.  The veteran indicated that he had startled 
responses and could not stand noises.  The examiner described 
the veterans memory as bad in that he could not remember the 
names of his close friends in service.  He stated that 
sometimes he could see their faces, but not remember their 
names.  

In a summary, the examiner stated that the veteran was 
isolated, hypervigilant, had intrusive thoughts about the 
war, and was preoccupied with death wishes.  The examiner 
commented that the veteran had difficulty relating to people 
or associating with people.  The examiner stated that the 
veterans GAF score was around 48.  The examiner stated that 
the veteran continued to have death wishes, isolated himself, 
was unable to control his anger, and had periods where he was 
unable to relate to anybody.  The examiner stated that the 
veteran had not been able to work for years.  



Analysis

The Board finds the veteran's claim for increased 
compensation is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has held that, when a veteran 
claims a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Court has also stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran has had examinations and been rated under both 
sets of applicable rating criteria for psychiatric 
disabilities.  He has been rated under the new general rating 
formula for mental disorders, to include PTSD, effective 
November 7, 1996 and under the old general rating formula for 
psychoneurotic disorders, to include PTSD, in effect prior to 
November 7, 1996.  His disability was determined to be 70 
percent disabling under both sets of diagnostic criteria.  
Therefore, the RO has considered all of the criteria 
applicable to the veterans claim.  Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).

The new general rating formula for mental disorders to 
include PTSD, under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996, are as follows:

A 100 percent disability rating is in order when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.



A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The general rating formula for psychoneurotic disorders, to 
include PTSD, under 38 C.F.R. § 4.132, Diagnostic Code 9411, 
in effect prior to November 7, 1996, were as follows:

A 100 percent disability rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  

A 70 percent disability rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

As noted above, for the veteran to be entitled to a 100 
percent rating for PTSD under the old diagnostic criteria, 
the evidence must show that attitudes of all contacts except 
the most intimate be so adversely affected as to result in 
virtual isolation in the community, or that there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or 


behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activity resulting in profound retreat from mature 
behavior.  

Also, if the veteran is demonstrably unable to obtain or 
maintain employment, a total schedular rating is warranted.  
As will be explained below, the evidence shows that the 
veteran is demonstrably unable to obtain or maintain 
employment because of his PTSD and is therefore entitled to a 
total schedular rating (100 percent) under the old diagnostic 
criteria.  

At the veterans March 1997 VA examination, he stated that he 
had not worked since 1994.  This remark is supported by the 
evidence of record.  In May 1997, the veterans employer 
stated that the veteran had been out of work since January 
1994 and had not been reinstated pending additional 
information from the veterans physician.  Regarding the 
reason for the veterans not having worked, in October 1994 
and again in January 1996, Dr. J. R., the veterans treating 
physician, stated that he believed the veterans disability 
was 100 percent for gainful employment and that it should be 
considered permanent.  In August 1995, a clinician from the 
Vet Center stated that she did not believe that the veteran 
was employable because his PTSD symptoms remained quite 
firmly entrenched with periods of abatements and flare-ups.  

Finally, at the veterans most recent VA examination in 
August 1997, the examiner stated that the veteran had not 
been able to work for years.  This statement does not specify 
why the veteran was not able to work.  Still, in light of the 
other findings over the years from Dr. J. R. and the 
clinician from the Vet Center about the veterans not being 
employable because of his PTSD, the weight of the evidence 
demonstrates that the veterans disability is such that he is 
demonstrably unable to obtain or maintain employment status 
because of his PTSD.  

Therefore, the preponderance of the evidence shows that the 
veteran has met the criteria for a total schedular (100) 
percent rating for PTSD under the old diagnostic criteria.  
As noted in the introduction, the issue of entitlement to a 
TDIU was in appellate status.  However, this claim is 
rendered moot in light of the total schedular rating granted 
for the veterans PTSD. 


ORDER

A total schedular rating (100 percent) for PTSD is granted.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals. 
- 2 -
